DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 21, 27, 28, 31-33, and 37-39 are amended and claims 1-20 are cancelled. Claims 21-40 filed 12/20/21 are pending.
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or abstract idea), an abstract idea without significantly more. Claims 21-27 are directed to systems, claims 28-37 are drawn to methods, and claims 38-40 are drawn to non-transitory computer-readable mediums, all of which are statutory classes of invention.    
Nevertheless, independent claims 21, 28, and 38 are directed to an abstract idea. The claims are drawn to commercial or legal interactions under certain methods of organizing human activity, or wallet enrollment, in this case. 
The independent claims recite the following limitations which fall under commercial or legal interactions: receiving digital payment information collected in association with a 
If the claim limitations, under the broadest reasonable interpretation, covers performance of the limitations as commercial or legal interactions but for the recitation of generic computer elements, then it falls within the “Commercial or Legal Interactions” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim as a whole merely describes the concept of digital wallet enrollment with generally recited computer elements such as a processor, non-transitory computer-readable medium, and merchant point-of-sale device. Accordingly, the processor, non-transitory computer-readable medium, and merchant point-of-sale device computer elements do not integrate the abstract 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of processor, non-transitory computer-readable medium, and merchant point-of-sale device to perform these steps amounts to no more than mere instructions to apply the exception using generic computing elements. Mere instructions to apply an exception using generic computing components cannot provide an inventive concept. The claims are not patent eligible.
Regarding dependent claims 22 and 39, the claim is directed to limitations which serve to limit by transmitting an indication a digital wallet has been created. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 23 and 40, the claim is directed to limitations which serve to limit by comleting the transaction. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.

Regarding dependent claim 25, the claim is directed to limitations which serve to limit by a proxy identifier. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 26-27, the claim is directed to limitations which serve to limit contact information by a mobile telephone number or email address. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claim 29, the claim is directed to limitations which serve to limit by an expiration date. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claim 30, the claim is directed to limitations which serve to limit by creating a digital wallet based on additional information. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. 
Regarding dependent claim 31, the claim is directed to limitations which serve to limit by including consent to create the digital wallet. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claim 32, the claim is directed to limitations which serve to limit by sending a text message. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claim 33, the claim is directed to limitations which serve to limit by an indication that the first funding instrument has been added to the digital wallet. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claim 34, the claim is directed to limitations which serve to limit by magnetic swipe. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Regarding dependent claims 35-36, the claim is directed to limitations which serve to limit by wireless protocol or RFID protocol. These claims neither introduce a new abstract idea 
Regarding dependent claim 37, the claim is directed to limitations which serve to limit by capturing an image of a payment card. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than an abstract idea. They provide descriptive details that offer helpful context, but they have no impact on statutory subject matter eligibility.
Therefore, the limitations of the inventions, when viewed individually and in ordered combination, are directed to ineligible subject matter.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 21-33 and 35-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pasa et al (2013/0191227) in view of Smith et al (2010/0125510).
Re Claims 21, 28, 38: Pasa discloses comprising:
receiving electronic contact information for the person that was collected in association with the transaction (see [0070] discloses contact information);
transmitting, to the mobile device number or the email address of the electronic contact information, a digital wallet creation request containing a link configured to direct the person to a user interface to create a digital wallet using the stored digital payment information (see [0070] discloses contact information, [0038] discloses digital wallet creation, [0051, 0059] discloses link);
receiving, through the user interface, additional information from the person (see [0082] disclose additional details required).
using the additional information, creating the digital wallet for the person, wherein the digital wallet includes the first funding instrument and is configured to allow the addition of a plurality of different funding instruments usable to conduct transactions, and wherein 
identifying a mobile device number or an email address from the electronic contact information (see [0061, 0080] capturing email address and phone number).
However, Pasa fails to disclose the following. Meanwhile, Smith discloses:
a processor; and a non-transitory computer-readable medium having instructions stored thereon that are executable by the processor to cause the system to perform operations comprising (see [0034] discloses processor):
receiving digital payment information collected via a merchant point-of-sale (POS) device in association with a transaction conducted by a person at the merchant point-of-sale device, the digital payment information identifying a first funding instrument used to pay for the transaction, wherein the first funding instrument has a primary account number (see [0054] discloses receiving transaction information from account provider);
storing the digital payment information in a digital format where the primary account number is not recorded (see [0042] discloses storing substantially same information as mobile wallet, therefore does not have to have primary account number).
From the teaching of Smith, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pasa’s invention with Smith’s disclosure of digital payment information in order for “… managing transactions between a mobile wallet with a mobile device and a point-of-sale terminal... (see Smith Abstract).”
Re Claims 22, 39: Pasa discloses wherein the operations further comprise: transmitting an indication to the person/mobile device number/email address that the digital wallet has 
Re Claims 23, 40: Pasa discloses wherein the operations further comprise:
receiving a request for an electronic payment transaction to be made using the digital wallet;
accessing the digital payment information for the first funding instrument; and
completing the electronic payment transaction using the first funding instrument (see [0040] discloses accessing and completing transaction).
Re Claim 24: Pasa discloses wherein the operations further comprise: 
receiving second digital payment information collected via a different merchant point-of- sale (POS) device in association with a second transaction conducted by the person at the different merchant point-of-sale device, the second digital payment information identifying a second funding instrument different from the first funding instrument and that was used to pay for the second transaction, wherein the second funding instrument has a second primary account number; 
and responsive to the receiving the second digital payment information, adding the second funding instrument to the digital wallet, wherein the second primary account number is not stored within the digital wallet (see [0077] discloses adding another co-branded wallet).
Re Claim 25: Pasa discloses wherein the digital payment information is stored using a proxy identifier instead of the primary account number (see [0067] discloses checkout identifier and private key).

Re Claim 27: Pasa discloses wherein the email address is identified from the electronic contact information (see [0070] discloses contact information).
Re Claim 29: Pasa discloses wherein the digital payment information includes an expiration date for the funding instrument (see [0101] discloses expiration date).
Re Claim 30: Pasa discloses further comprising: creating the digital wallet responsive to the digital wallet request and based on the additional information (see [0056] discloses creating additional or alternate digital wallets).
Re Claim 31: Pasa discloses wherein the additional information includes a consent to create the digital wallet (see [0098] discloses consent).
Re Claim 32: However, Pasa fails to disclose the following. Meanwhile, Smith discloses further comprising: sending a text message to the mobile device number, wherein the link in the text message includes a network address accessible by a mobile phone device to download and install a phone application configured to allow access to the user interface and the digital wallet (see [0090, 0107] disclose text message). From the teaching of Smith, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pasa’s invention with Smith’s disclosure of a text message in order for “… managing transactions between a mobile wallet with a mobile device and a point-of-sale terminal... (see Smith Abstract).”
Re Claim 33: Pasa discloses further comprising: transmitting an indication to the person, via the phone application installed on the mobile phone device, that the first 
Re Claim 35: However, Pasa fails to disclose the following. Meanwhile, Smith discloses wherein the digital payment information is collected from a payment device a wireless protocol (see [0043] wireless device, [0051] wireless transmission means). From the teaching of Smith, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pasa’s invention with Smith’s disclosure of a wireless protocol in order for “… managing transactions between a mobile wallet with a mobile device and a point-of-sale terminal... (see Smith Abstract).”
Re Claim 36: However, Pasa fails to disclose the following. Meanwhile, Smith discloses wherein the wireless protocol comprises a radio frequency identification (RFID) protocol (see [0046] discloses radio frequency (RF) transceiver). From the teaching of Smith, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pasa’s invention with Smith’s disclosure of RFID in order for “… managing transactions between a mobile wallet with a mobile device and a point-of-sale terminal... (see Smith Abstract).”
Re Claim 37: However, Pasa fails to disclose the following. Meanwhile, Smith discloses wherein the digital payment information is collected from a capture of an image of a payment card. (see [0088, 0110] image and graphical redemption image). From the teaching of Smith, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pasa’s invention with Smith’s disclosure of an image in order for “… managing transactions between a mobile wallet with a mobile device and a point-of-sale terminal... (see Smith Abstract).”
7.	Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pasa et al (2013/0191227) in view of Smith et al (2010/0125510) in further view of Greenwald et al (2013/0041817).
Re Claim 34: However, Pasa and Smith fail to disclose the following. Meanwhile, Greenwald discloses:
wherein the digital payment information is collected from a payment card via magnetic swipe (see [0040] discloses magnetic stripe). 
From the teaching of Greenwald, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Pasa’s and Smith’s inventions with Greenwald’s disclosure of magnetic swipe in order “… for activating an electronic payments infrastructure employ… (see Greenwald Abstract).”
Response to Arguments
8.	Applicant's arguments filed 12/20/21 have been fully considered but they are not persuasive. With regards to the 35 USC 103 rejection, the Examiner respectfully disagrees. The applicant argues that Pasa lacks an authentication step in which a mobile device number or email address is used to transmit a link to the user to obtain additional information to create the digital wallet, however this new amendment has been addressed above, and it is  not clear from the claim language that the mobile number or email address is used being used for authentication.
With regards to the 35 USC 101 rejection, the Examiner respectfully disagrees. The applicant points to [0025] of the Specification and claim 21 to show that there is an improvement in technology. It discusses that the addition of the mobile number or email 
Furthermore, in determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field (i.e., a technological solution to a technological problem). Here, the claims recite generic computer components, i.e., processor, non-transitory computer-readable medium, and merchant point-of-sale device that are recited at a high level of generality and are recited as performing generic computer functions customarily used in computer applications.  
Regarding Applicant’s argument that the claims show an improvement to technology, the Examiner respectfully disagrees.  The pending claims do not describe a technical solution to a technical problem.  The pending claims are directed to solving the problem of digital wallet enrollment.  The claims of the instant application describe an improvement to a business process i.e., digital wallet enrollment, not improvement in the functioning of the computer itself or an improvement to any other technology or technological field.
Accordingly, there are no meaningful limitations in the claims that transform the judicial .
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Anonymous (Tyfone Mobile Banking Selected by Top Ten Credit Union, NPL) is found to be the most pertinent NPL prior art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DENNIS W RUHL/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        
/Fawaad Haider/
Examiner, Art Unit 3687